Exhibit 10.3

ARCTIC CAT INC.

INDUCEMENT NON-QUALIFIED STOCK OPTION AGREEMENT

FOR EXECUTIVE OFFICER

THIS INDUCEMENT NON-QUALIFIED STOCK OPTION AGREEMENT is made as of the 3rd day
of December, 2014 (the “Option Date”), between ARCTIC CAT INC., a Minnesota
corporation (the “Company”), and Christopher T. Metz, an employee of the Company
or one or more of its subsidiaries (the “Optionee”).

WHEREAS, the Company desires, by affording the Optionee an opportunity to
purchase shares of its Common Stock, $.01 par value (the “Common Stock”), as
hereinafter provided, to enable the Company and its Subsidiaries to induce the
employment of the Optionee and to enable such individual to participate in the
long-term success and growth of the Company by giving him a proprietary interest
in the Company, thereby aligning the interests of such person with the Company’s
shareholders;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed,
and do hereby agree, as follows:

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (hereinafter called the “Option”) to purchase from the Company all or any
part of an aggregate amount of 151,837 shares of the Common Stock of the Company
on the terms and conditions herein set forth. The number of shares granted under
this Stock Option is calculated to equate to a value of two million dollars
($2,000,000) based on the closing price of the Company’s stock (represented by
symbol “ACAT” on the NASDAQ Exchange) on the Option Date and on an assumed
Black-Scholes ratio of forty percent (40%). This grant does not qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended.

2. Purchase Price. The purchase price of the shares of the Common Stock covered
by this Option shall be $32.93 per share, which is equal to 100% of the Fair
Market Value of a Share on the Option Date.

3. Term of Option. The term of the Option shall be for a period of ten
(10) years from the Option Date, subject to earlier termination as hereinafter
provided. In no event shall the Option be exercisable after the expiration of
the term of the Option.

4. Exercise of Option. During the first year the Option is outstanding it may
not be exercised with respect to any of the shares covered thereby. Subject to
the provisions of Sections 6 and 7 hereof, the Option may thereafter be
exercised during the term specified in Section 3 as follows:

a. from and after 12 months from the Option Date, the Option may be exercised as
to 50,612 (1/3 of the total grant) shares;



--------------------------------------------------------------------------------

b. from and after 24 months from the Option Date, the Option may be exercised as
to an additional 50,613 (1/3 of the total grant) shares;

c. from and after 36 months from the Option Date, the Option may be exercised as
to an additional 50,612 (1/3 of the total grant) shares.

5. Non-Transferability. The Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and the Option may be exercised,
during the lifetime of the Optionee, only by the Optionee or, if permissible
under applicable law, by the Optionee’s guardian or legal representative;
provided, that the Committee, in its discretion and subject to such additional
terms and conditions as it determines, may permit Optionee to transfer the
Option to any “family member” (as such term is defined in the General
Instructions to Form S-8 (or any successor to such Instructions or such Form)
under the Securities Act of 1933, as amended) at any time that Optionee holds
such Option, provided that such transfers may not be for value (i.e., the
transferor may not receive any consideration therefore) and the family member
may not make any subsequent transfers other than by will or by the laws of
descent and distribution. More particularly (but without limiting the generality
of the foregoing), the Option may not be assigned, transferred (except as
provided above), pledged, or hypothecated in any way; shall not be assignable by
operation of law; and shall not be subject to execution, attachment, or similar
process. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of the Option contrary to the provisions hereof, and the levy of any
execution, attachment, or similar process upon the Option, shall be null and
void and without effect. The Committee may establish procedures as it deems
appropriate for Optionee to designate a Person or Persons, as beneficiary or
beneficiaries, to exercise the rights of Optionee and receive any property
distributable with respect to the Option in the event of Optionee’s death.

6. Termination of Employment. In the event the employment of the Optionee shall
be terminated for any reason whatsoever, the Option may be exercised by the
Optionee at any time (i) until expiration of the term specified in Section 3, if
such termination was by reason of Retirement at any time following the first
anniversary of the date of this Agreement, (ii) within one (1) month after such
termination if such termination was for any reason other than Retirement
following the first anniversary of the date of this Agreement, Cause (as defined
in the Optionee’s Employment Agreement (the “Employment Agreement”)) or due to
death or Disability (as defined in the Employment Agreement), and (iii) no later
than the date of termination if such termination was for Cause; provided,
however, that in no event may the Option be exercised later than the expiration
of the term specified in Section 3; and provided further, that (A) upon
termination by reason of Retirement at any time following the first anniversary
of the date of this Agreement, all outstanding Options then held by the Optionee
that have not vested will continue to vest in accordance with their terms,
(B) upon termination by the Company without Cause, or resignation by Optionee
for Good Reason (as defined in the Employment Agreement), or due to death or
Disability, all Options immediately will become vested as of the date of such
termination, resignation or separation event, and (C) upon termination by the
Company for Cause or resignation by Optionee other than for Good Reason, all
Options held by the Optionee shall be exercisable only to the extent the
Optionee shall have been entitled to do so at the date of his or her termination
of employment.

 

-2-



--------------------------------------------------------------------------------

7. Death or Permanent Disability of Optionee; Change in Control. If the Optionee
shall die while still employed by the Company or one or more of its
subsidiaries, or shall become permanently and totally disabled (as determined by
the Committee) while still employed by the Company or one or more of its
subsidiaries, the Option may be exercised by the Optionee, his or her legal
representative or the person to whom the Option is transferred by will or the
applicable laws of descent and distribution, at any time within twelve
(12) months after the Optionee’s death or termination by reason of permanent and
total disability, but in no event later than the expiration of the term
specified in Section 3 hereof. If a Change in Control (as defined in the
Employment Agreement) occurs, all outstanding Options which have not otherwise
vested, shall immediately vest in full and become exercisable.

8. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised by written notice to the Chief
Financial Officer of the Company at the principal office of the Company. Such
notice shall state the election to exercise the Option and the number of shares
in respect of which it is being exercised, and shall be signed by the person so
exercising the Option. Such notice shall be accompanied by payment of the full
purchase price of such shares which payment shall be made (i) in cash or by
certified check or bank draft payable to the Company, (ii) by any other form of
legal consideration deemed sufficient by the Company and consistent with the
purpose of this Agreement and applicable law, (iii) in the sole discretion of
the Company, by delivery of shares of Common Stock of the Company having a Fair
Market Value equal to the purchase price, or (iv) by a combination of cash and
shares of Common Stock, whose Fair Market Value shall equal the purchase price.
For purposes of this Section 8, the “Fair Market Value” of the Common Stock of
the Company shall be established in the manner set forth in Section 20 of this
Agreement. The certificate or certificates for the shares as to which the Option
shall have been so exercised shall be registered in the name of the person so
exercising the Option, or if the Optionee so elects, in the name of the Optionee
or one other person as joint tenants, and shall be delivered as soon as
practicable after the notice shall have been received. The Option and rights
thereunder shall be exercisable during the Optionee’s lifetime only by the
Optionee (except as provided herein) or, if permissible under applicable law, by
the Optionee’s guardian or legal representative. In the event the Option shall
be exercised by any person other than the Optionee, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. All shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

9. Withholding Requirements. Upon exercise of the Option by the Optionee and
prior to the delivery of shares purchased pursuant to such exercise, the Company
shall have the right to require the Optionee to remit to the Company cash in an
amount sufficient to satisfy applicable federal and state tax withholding
requirements. The Company shall inform the Optionee as to whether it will
require the Optionee to remit cash for withholding taxes in accordance with the
preceding sentence within two (2) business days after receiving from the
Optionee notice that such Optionee intends to exercise, or has exercised, all or
a portion of the Option. Alternatively, in order to assist Optionee with paying
all or a portion of applicable taxes to be withheld or collected upon exercise,
the Committee, in its discretion and subject to such additional terms and
conditions as it may adopt, may permit the Optionee to satisfy such tax
obligation by (i) electing to have the Company withhold a portion of the shares
otherwise to be delivered upon exercise of the Option having a Fair Market Value
(determined in the manner set

 

-3-



--------------------------------------------------------------------------------

forth in Section 20 of this Agreement) equal to the amount of such taxes,
provided that the maximum amount shall not exceed the amount of the required
withholding, or (ii) delivering to the Company shares of Common Stock other than
shares issuable upon exercise having a Fair Market Value (determined in the
manner set forth in Section 20 of this Agreement) equal to the amount of such
taxes.

10. Administration.

a. Power and Authority of the Committee. The Agreement shall be administered by
the Committee. Subject to the express provisions of the Agreement and to
applicable law, the Committee shall have full power and authority to:
(i) accelerate the exercisability or waive any restrictions relating to the
Option; (ii) extend the exercise period; (iii) determine whether, to what extent
and under what circumstances the Option may be exercised in cash, Shares, other
securities, other Company equity awards held by Optionee or other property, or
canceled, forfeited or suspended; (iv) interpret and administer the Agreement;
(v) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of this
Option and this Agreement; (vi) delegate to one or more executive officers of
the Company the authority to administer this Option and this Agreement or any
aspect of them; and (vii) make any other determination and take any other
action, prospectively or retrospectively, that the Committee deems necessary or
desirable for the administration of this Option and this Agreement. Unless
otherwise expressly provided herein, all designations, determinations,
interpretations and other decisions under or with respect to this Option and
this Agreement shall be within the sole discretion of the Committee, may be made
at any time and shall be final, conclusive and binding upon the Optionee and any
holder or beneficiary of the Option.

b. Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, exercise the
powers and duties of the Committee hereunder without any further action of the
Committee, and in that event, any reference to Committee shall also refer to the
Board.

11. Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or any other similar corporate transaction, equity restructuring or event
affects the Shares underlying the Option, then the Committee shall make an
appropriate adjustment that will equalize the fair value of such Shares or
Options before and after the transaction, restructuring or event, including but
not limited to making adjustment to any or all of (i) the number and type of
Shares (or other securities or other property) subject to this Option, and
(ii) the purchase price or exercise price with respect to this Option.

12. General. The Company shall at all times during the term of the Option
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of this Option Agreement, shall pay all
original issue and transfer taxes with

 

-4-



--------------------------------------------------------------------------------

respect to the issue and transfer of shares pursuant hereto and all other fees
and expenses necessarily incurred by the Company in connection therewith, and
will from time to time use its best efforts to comply with all laws and
regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.

13. Investment Certificate. Prior to the receipt of the certificates pursuant to
the exercise of the Option granted hereunder, the Optionee shall, if required in
the Company’s discretion, demonstrate an intent to hold the shares acquired by
exercise of the Option for investment and not with a view to resale or
distribution thereof to the public by delivering to the Company an investment
certificate or letter in such form as the Company may require.

14. Restrictions: Securities Exchange Listing. All Shares or other securities
delivered under the Agreement pursuant to the Option or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Agreement, applicable federal or state
securities laws and regulatory requirements, and the Committee may direct
appropriate stop transfer orders and cause other legends to be placed on the
certificates for such Shares or other securities to reflect such restrictions.
The Company shall not be required to deliver any Shares or other securities
covered by an Award unless and until such Shares or other securities have been
and continue to be admitted for trading on the NASDAQ Exchange.

15. Status. Neither the Optionee nor the Optionee’s executor, administrator,
heirs, or legatees shall be or have any rights or privileges of a shareholder of
the Company in respect of the shares transferable upon exercise of the Option
granted hereunder, unless and until certificates representing such shares shall
be endorsed, transferred, and delivered and the transferee has caused the
Optionee’s name to be entered as the shareholder of record on the books of the
Company.

16. Company Authority. The existence of the Option herein granted shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock of the Company or
the rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

17. No Employment Rights. Nothing in this Option Agreement shall confer upon the
Optionee any right to continue in the employ of the Company or of any of its
subsidiaries or interfere in any way with the right of the Company or any such
subsidiary to terminate the employment of the Optionee at any time with or
without Cause.

18. Income Tax Compliance.

a. “Deferred Compensation” means the Option, to the extent it provides for the
“deferral of compensation” under a “nonqualified deferred compensation plan” (as
those terms are defined under Code Section 409A) and that would be subject to
the taxes

 

-5-



--------------------------------------------------------------------------------

specified in Code Section 409A(a)(l) if and to the extent that this Agreement
does not meet or is not operated in compliance with the requirements of Code
Section 409A(a)(2), (3) and (4) and the regulations promulgated thereunder,
Deferred Compensation shall not include any amount that is otherwise exempt from
the requirements of Code Section 409A and the regulations promulgated
thereunder. Nothing in this Section 18 shall prohibit the Company from
establishing a deferred compensation plan that allows for the deferral of
salary, bonuses or other cash-based performance awards.

b. “Specified Employee” means the Optionee, so long as he is a key employee as
described in Code Section 416(i)(l) (A)(i), (ii) and (iii) (and disregarding
paragraph (5) thereof) at any time during the 12 months ending on each
December 31, or such other “identification date” that applies consistently for
all plans that provide “deferred compensation” that is subject to the
requirements of Code Section 409A and regulations promulgated thereunder. The
Optionee will be identified as a Specified Employee in accordance with the
regulations promulgated under Code Section 409A, including with respect to the
spin-off or merger of the company with any other company, and such
identification shall apply for the twelve (12) month period commencing on the
first day of the fourth month following the identification date. Notwithstanding
the foregoing, the Optionee shall not be a Specified Employee unless the stock
of the Company (or other member of a “controlled group of corporations” as
determined under Code Section 1563) is publicly traded on an established
securities market as of the date of Optionee’s “separation from service” as
defined in Code Section 409A and the regulations promulgated thereunder.

c. Except to the extent such acceleration or deferral is permitted or complies
with the requirements of Code Section 409A and the regulations promulgated
thereunder, neither the Committee nor Optionee may accelerate or defer the time
or schedule of any payment of, or the amount scheduled to be paid under, the
Option to the extent that it constitutes Deferred Compensation; provided,
however, that payment shall be permitted if it is in accordance with a fixed
date or schedule or on account of “separation from service,” “disability,”
“death,” “change in control” or “unforeseeable emergency” as those items are
defined under Code Section 409A and the regulations promulgated thereunder.

d. Except as specifically provided otherwise herein, the Committee may not make
payment to a Specified Employee of any portion of the Option that constitutes
Deferred Compensation earlier than six (6) months following the Optionee’s
“separation from service” as defined for purposes of Code Section 409A (or if
earlier, upon the Specified Employee’s death), except as permitted under Code
Section 409A. Any payments that otherwise would be payable to the Specified
Employee during the foregoing six (6) month period will be accumulated and
payment will be delayed until the first date after the six (6) month period.

e. The Committee may reform any provision in the Option to the extent it is
intended to be exempt from Code Section 409A to maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Code Section 409A and to preserve the economic benefits
intended by the Award.

 

-6-



--------------------------------------------------------------------------------

19. Amendment. The Board and the Committee may amend this Agreement, but no
amendment shall be made (i) which would impair the rights of Optionee with
respect to the Option, without Optionee’s consent, or (ii) which without the
approval of the shareholders of the Company would cause the Agreement to no
longer comply with Rule 16b-3 or any other regulatory requirements. Further, the
Board and the Committee may, with Optionee’s consent, correct any defect, supply
any omission or reconcile any inconsistency in the Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Options or the Agreement.

20. Definitions. As used herein, the following terms shall have the meanings set
forth below:

a. “Cause” shall have the meaning set forth in the Employment Agreement.

b. “Change in Control” shall have the meaning set forth in the Employment
Agreement.

c. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

d. “Committee” shall mean the Compensation and Human Resources Committee of the
Board of Directors of the Company (each a “Director” and collectively the
“Board”) or any other committee of the Board designated by the Board to
administer this Agreement or any portion hereof.

e. “Deferred Compensation” shall have the meaning set forth in Section 18 of
this Agreement.

f. “Disability” shall have the meaning set forth in the Employment Agreement.

g. “Early Retirement” shall mean retirement, with consent of the Committee at
the time of retirement, from active employment with the Company and any
Subsidiary or Parent Corporation of the Company.

h. “Fair Market Value” shall mean the value of the Shares on a given date as
determined by the Committee that, if applicable, will result in the Option being
exempt from the requirements of a “deferred compensation plan” under
Section 409A of the Code.

i. “Good Reason” shall have the meaning set forth in the Employment Agreement.

j. “Normal Retirement” shall mean retirement from active employment with the
Company and any Subsidiary or Parent Corporation of the Company on or after
(i) age 65 or (ii) age 55 if the Optionee has ever served the Company as a
full-time employee for at least 15 years.

 

-7-



--------------------------------------------------------------------------------

k. “Parent Corporation” shall mean any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if each of the
corporations (other than the Company) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

l. “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

m. “Retirement” shall mean Normal Retirement or Early Retirement.

n. “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation.

o. “Share” or “Shares” shall mean the common stock, $.01 par value per share, of
the Company (the “Common Stock”) or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 11 of this
Agreement.

p. “Specified Employee” shall have the meaning set forth in Section 18(b)
hereof.

q. “Subsidiary” shall mean any current or future corporation which would be a
“subsidiary corporation” of the Company, as that term is defined in Section 424
of the Internal Revenue Code of 1986, as amended.

r. “Total Market Value” shall have the meaning set forth in Section 17(b)
hereof.

21. General Provisions.

a. Governing Law. The validity, construction and effect of this Option and this
Agreement, and any rules and regulations relating to this Option and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Minnesota.

b. Severability. If any provision of this Option or this Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify this Option or this Agreement under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of this Option or this Agreement, such provision shall be stricken as to such
jurisdiction or Option, and the remainder of this Option or this Agreement shall
remain in full force and effect.

 

-8-



--------------------------------------------------------------------------------

c. No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Option or this Agreement, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

d. Headings. Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

e. No Trust or Fund Created. The Agreement is intended to constitute an
“unfunded” plan for incentive and deferred compensation. Neither this Option nor
this Agreement shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Subsidiary
and Optionee or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary pursuant to the Option,
such right shall be no greater than the right of any unsecured general creditor
of the Company or any Subsidiary. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created hereunder to deliver Shares or payments in lieu of or with respect to
the Option granted hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the
Agreement.

f. Disputes. As a condition of the granting of the Option herein granted, the
Optionee agrees, for the Optionee and the Optionee’s personal representatives,
that any dispute or disagreement which may arise under or as a result of or
pursuant to this Option Agreement shall be determined by the Board of Directors
of the Company, in its sole discretion, and that any interpretation by the Board
of the terms of this Option Agreement shall be final, binding and conclusive;
provided, however, that any dispute over the reason for the Optionee’s
termination of employment shall be determined in accordance with the provisions
of the Employment Agreement.

g. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an officer thereunto duly authorized, and the Optionee has hereunto
set his hand, all as of the day and year first above written.

 

ARCTIC CAT INC. By:  

/s/ CHRISTOPHER A. TWOMEY

  Christopher A. Twomey   Its Chairman of the Board By:  

/s/ CHRISTOPHER T. METZ

  Christopher T. Metz, Optionee